DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to the communication filed 5-11-21.
	Claims 1, 3, 4, 7, 8, 14, 17, 18, 20, 25, 26, 29, 30, 33 and 34 are pending in the instant application.

Response to Arguments and Amendments
Withdrawn Rejections
	Any rejections not repeated in this Office action are hereby withdrawn.

Maintained Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The specification, prior art and claims do not adequately describe the broad genus claimed, and/or fail to provide a representative number of species, and do not indicate what distinguishing attributes are concisely shared by the members of the broad genus claimed.
Claims 1, 3, 4, 7, 8, 20, 25, 26, 29, 30, 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the administration of antagomiR-23b or antagomiR-218 comprising the basic oligonucleotide sequences of SEQ ID NO:1 and SEQ ID NO:2, complementary to the miR-23b-3p, 5'-AUCACAUUGCCAGGGAUUACC -3' (SEQ ID NO:12), and miR-218-5p, 5'-UUGUGCUUGAUCUAACCAUGU -3' (SEQ ID NO:13) in HSA.sup.LR mice for reducing target miRNA levels and increasing Mbnl1 and Mbnl2 without affecting levels of Celf1, and for the systemic delivery of these antagomiRs for improving missplicing of Mbnl-dependent transcripts, myotonia, and muscle histopathology in HSA.sup.LR mice, does not reasonably provide enablement for methods of treating any subject for myotonic dystrophy type 1 or for providing palliative treatment comprising administering to the subject a pharmaceutical composition comprising any fragment of .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims for the reasons of record set forth in the Office action mailed 1-4-21 and for the reasons set forth below.
Applicant’s Arguments
Applicant argues that 
…the specification provides clear guidance with respect to overall sequence identity of the claimed antagonist molecules and in which regions of their sequence variability may be found. Throughout the specification, and particularly with respect to the Examples, Applicant has provided, from the perspective of one of ordinary skill in the art, more than sufficient guidance to enable the claimed methods and provided sufficient data to show a therapeutic effect associated with the same. Accordingly, the present claims meet the enablement requirement of 35 U.S.C. § 112(a), and Applicant respectfully requests that this ground of rejection be withdrawn.

Response to Applicant’s Arguments
As stated previously, the following factors have been considered in determining that the specification does not enable the skilled artisan to make and/or use the invention over the broad scope claimed.
The breadth of the claims:
The claims are broadly drawn to methods of treating a subject for myotonic dystrophy type 1 comprising administering to the subject a pharmaceutical composition comprising an oligoribonucleotide and/or oligoribonucleotide analog molecule which is an antagonist of the human microRNA- 218-5p or of the human microRNA-23b-3p that down-regulates expression of the human gene MBNL 1 and/or MBNL2, a mixture of two or more of said oligoribonucleotide and/or oligoribonucleotide analog molecules, or an expression vector comprising the sequence of said oligoribonucleotide and/or oligoribonucleotide analog molecule, or comprising any fragment that is 100% complementary to. or 100% identical to the seed region of human microRNA-218-5p or human microRNA-23b-3p, or which oligonucleotide is optionally is at least 50% or 70% complementary to, or at least 50% or 70% identical to the sequence of the nitrogenous bases of human microRNA-218-5p or human microRNA-23b-3p, which oligoribonucleotide and/or oligoribonucleotide analog molecule optionally comprises an antagomiR, blockmiR, antimiR or microRNA sponge.
Also stated previously, the specification teaches the following:
The teachings in the specification: 
 [0018] FIG. 1. Specific dme-miR-277 and dme-miR-304 tissue silencing causes overexpression of muscleblind at the RNA and proteins levels in the Drosophila muscle. 

[0019] FIG. 2. Silencing dme-miR-277 and dme-miR-304 potentiates the expression of Muscleblind and rescues incorrect splicing events in a DM1 context in model flies. 

[0020] FIG. 3. Dme-miR-277 and dme-miR-304 silencing rescues muscular atrophy and the presence of ribonuclear foci in model flies
[0021] FIG. 4. Inhibition of dme-miR-277 or dme-miR-304 improves locomotion and survival of DM1 model flies. 


[0027] FIG. 10. Dose response trials of microRNAs 218 and 23b antagomiRs: evaluation of the alternative splicing of genes cTNT, DMD, SERCA1, BIN, IR and GAPDH using semiquantitative RT-PCR in samples of myoblasts of healthy controls (CNT), and DM1 myoblasts untreated (DM1), or treated with antagomiR-23b and antagomiR-218 at the indicated concentrations (50 nM, 100 nM , 200 nM). 

 [0030] FIG. 13. Increase of MBNL1 and MBNL2 upon silencing of miR-23b or miR-218 in human myoblast, beta.-Actin expression was used as endogenous control…

[0031] FIG. 14. Subcutaneous injection of antagomiR-23b or antagomiR-218 in HSA.sup.LR mice reduced target miRNA levels and increased Mbnl1 and Mbnl2 without affecting levels of Celf1. 

[0032] FIG. 15. Systemic delivery of antagomiRs improved missplicing of Mbnl-dependent transcripts, myotonia, and muscle histopathology in HSA.sup.LR mice…

 [0142] The cells for this assay were seeded at a density of 10.sup.5cells/ml in 96-well plates (10000 cells per well). About 16 hours after seeding the cells and with these to 80% of confluence, the transfection of these cells was carried out with the antagomiRs whose synthesis was commissioned to Creative Biogene (nucleotide base sequence of antagomiR-23b-3p: GGUAAUCCCUGGCAAUGUGAU (SEQ ID NO:2), and of antagomiR-218-5p: ACAUGGUUAGAUCAAGCACAA (SEQ ID NO:1) using X-TremeGENE HP reagent (Roche) according to manufacturer's instructions for use in fibroblasts, instructions to which small modifications were made, since a smaller volume of transfection reagent (0.5 .mu.l and 1 .mu.l) than that recommended by the manufacturer was used, as antagomiRs carry a special chemistry incorporating cholesterol in their structure, which allows them to better penetrate the cell membranes and thus to favour entry, not requiring so much transfection reagent which improves viability. 

[0143] Specifically, the antagomiRs used in this application (antagomiR-218-5p: SEQ ID NO:10, and antagomiR23b-3p: SEQ ID NO:11), … and  differ from the basic oligonucleotide sequences represented by SEQ ID NO:1 and SEQ ID NO:2 in presenting the following chemical modifications: 2 phosphorothioate groups at the 5'end, 4 phosphorothioate groups at the 3' end, 4 cholesterol groups at the 3' end and 2'-methoxy modifications in the ribose of all the nucleotide positions, i.e., throughout the oligonucleotide sequence. The basic oligonucleotide sequences of each one of them, SEQ ID NO:1 and SEQ ID NO:2, respectively, are complementary to those of the miRNAs to be blocked, namely, those of the miR-23b-3p, 5'-AUCACAUUGCCAGGGAUUACC -3' (SEQ ID NO:12), and miR-218-5p, 5'-UUGUGCUUGAUCUAACCAUGU -3' (SEQ ID NO:13). For clarity reasons, the sequences can be also transcribed as follows: 

TABLE-US-00003 5'-mG*mG*mUmAmAmUmCmCmCmUmGmGmCmAmAmUmGmU*mG*mA* mU*-3'-chol (antagomiR-23b-3p) 5'-mA*mC*mAmUmGmGmUmUmAmGmAmUmCmAmAmGmCmA*mC*mA* mA*-3'-chol (antagomiR-218-5p) 

[0144] The transfection experiments were carried out in fibroblasts from patients. In particular, these tests used skin fibroblasts which, have been transduced with lentiviral vectors, a construct that allows expression, inducible by doxycycline, of MyoD (which allows their transdifferentiation in myoblasts), and which are cells immortalized by expression of hTERT…

[0145] Both antagomiRs were transfected in said fibroblasts of patients, using increasing amounts thereof: 10 nM, 50 nM, 100 nM, 200 nM. 

[0147] Healthy control fibroblasts were cultured making them grow in Dulbecco's Modified Eagle medium-high glucose (DMEM 4500 mg/l, Gibco) supplemented with 1% P/S and 10% inactivated bovine fetal serum in cell culture bottles. Given their adherent growth, to pass these cells, they were washed with PBS and trypsinized 2 min at 37.degree. C., and then fresh medium was added to inhibit the action of trypsin. 

[0153] Both antagomiRs were transfected in fibroblasts of patients, using increasing amounts: 50 nM, 100 nM y 200 nM. As control only transfection reagent was used, but not antagomiR in both healthy control cells and patient fibroblasts. The transfection medium was left together with the cells for 4 hours and after this time it was changed for transdifferentiation medium (DMEM supplemented with 1% P/S, 2% horse serum (GIBCO), 0.1 mg/ml apotransferrin, 0.01 mg/ml insulin and 0.02 mg/ml doxycycline (Sigma)). Fibroblasts were transdifferentiated to myoblasts for in two times: 48 hours and 96 hours. 

Example 6 
Assays Carried Out with FANA Oligonucleotides 

[0266] The assays were carried out with the following FANA oligonucleotides:

TABLE-US-00009 (SEQ ID NO: 95) AUM-miR-23b-1 GGUAAUCCCTGGCAAUGUGAU (SEQ ID NO: 96) AUM-miR-23b-2: GGUAATCCCTGGCAATGTGAU (SEQ ID NO: 97) AUM-miR-23b-3 GGUAAUCCCUGGCAAUGUGAU (SEQ ID NO: 98) AUM-miR-23b-4 GGUAATCCCTGGCAATGTGAU (SEQ ID NO: 99) AUM-miR-218-1 ACAUGGUTAGATCAAGCACAA (SEQ ID NO: 100) AUM-miR-218-2 ACATGGUUAGATCAAGCACAA (SEQ ID NO. 101) AUM-miR-218-3 ACAUGGUUAGAUCAAGCACAA (SEQ ID NO: 102) AUM-miR-218-4 ACATGGUTAGATCAAGCACAA (SEQ ID NO: 103) AUM-SC-1 AUAUCCUTGTCGTAUCCCAGU (SEQ ID NO: 104) AUM-SC-2 AUAUCCUTGTCGTAUCCCAGU 



[0268] For toxicity and transfection assays, the FANA oligonucleotides were added to the culture medium following the same protocol followed for antagomiRs (RNA was also collected as processed in the same ways also used for antagomiRs), but in the case of the gymnotic delivery (FIG. 20A), where they were added at higher concentrations: 250 nM and 1 .mu.M. For the gymnotic delivery, X-treme GENE was not added for the transfection and the FANA oligonucleotides were directly added to the cell culture media, because the oligonucleotides are able to enter the cells by themselves. For the qRT-PCR assays in the gymnotic delivery, fibroblasts were plated into Petri plates (1.times.10{circumflex over ( )}6 cells/well), supplemented with FANA-antimiR in 3 ml MDM medium (DMEM with 4.5 g/L glucose, 1% P/S, 2% horse serum, 1% apo-transferrin (10 mg/ml), 0.1% insulin (10 mg/ml), and 0.02% doxycycline (10 mg/ml) for 6 hours. After that, 7 ml of MDM medium was added and samples were incubated for 96 h. The results can be observed in FIGS. 20A-B, 21A-B and 22A-B, where comparative assays with the antagomiRs of previous Examples are shown. 

[0269] The toxicity assays (FIG. 20A) carried out with gymnotic delivery showed that FANA oligonucleotides are of very toxic to DM1 myoblasts. For the comparison with antagomiRs, it must be taken into account that toxicity values are not comparable, because antagomiRs are transfected in the usual way. When toxicity was assayed with transfection reagents (FIG. 20B), FANA oligonucleotides were more toxic than antagomiRs at the same concentrations. 

[0270] For assaying the effects on MBNL1 and MBNL2 expression, again, different assays were performed to see the effects of the gymnotic delivery and the transfection with transfection reagents. 

[0271] In the cases of the "gymnotic delivery" (FIG. 21A and FIG. 22A, respectively, for MBNL1 and MBNL2), antagomiRs were transfected whereas FANAs were supplied directly, and comparison were made to untreated DM1 cells. It can be observed that two AUM-miR-23 FANA oligonucleotides (AUM-miR-23b-1 and AUM-miR-23b-4) increased MBNL1 levels, whereas the others did not seem to do much. AUM-218 FANA oligonucleotides did not work in this assay. Overall, it can be said that antagomiRs seemed to be more potent. Similar results were obtained for MBNL2: It can be observed that two AUM-miR-23 FANA oligonucleotides (AUM-miR-23b-1 and AUM-miR-23b-3) increased MBNL2 levels, whereas the others did not seem to do much, and AUM-218 FANA oligonucleotides did not work in this assay. 
[0272] When transfection with transfection reagents was assayed (FIG. 21B and FIG. 22B), at the same concentration, AUM miR-23b, particularly AUM miR-23b-1 seemed to be slightly better at increasing MBNL1 level than the corresponding antagomiRs and additional designs of AUM miR23b show activity (compared to gymotic delivery). AUM miR-218 FNA oligonucleotides also showed activity (see FIG. 21B). Unspecific increase of MBNL1 expression levels in cells treated with the scrambled RNA was detected. The results obtained for MBNL2 were more or less the same as in the case of MBNL1 (see FIG. 22B). The quality of data was lower than in previous datasets (probably because of lower amount of RNA). 

(Citations omitted)(Emphases added).

In light of these teachings, Applicants have not provided adequate guidance in the specification toward providing therapeutic effects for the conditions and disease claimed using fragments and oligonucleotides comprising 50 – 70% homology to the target sequences, or seed sequences thereof, of human microRNA-218-5p or human microRNA-23b-3p.  Contrary to Applicant’s assertions, one skilled in the art would not accept on its face the examples provided in the instant disclosure of in vitro transfections and in vivo results using the particular inhibitory constructs exemplified, and/or using animal models as summarized above, as being correlative or representative of the ability to provide therapeutic effects using the pharmaceutical compositions claimed.
Since the specification fails to provide the requisite guidance for providing treatment effects using full scope of therapeutic agents claimed, and since determination of the factors required for accomplishing therapeutic efficacy is highly unpredictable, it would require undue experimentation to practice the invention over the full scope claimed.
In addition, the specification does not teach a representative number of species of the genera claimed. The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general guidance is what is needed. Since the disclosure fails to describe the attributes and characteristics concisely identifying concentrations of members of the proposed genera, and because the claimed genera are highly variant, the description provided is insufficient. One of 
The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general guidance is what is needed. Since the disclosure and the prior art fail to describe the common attributes and characteristics concisely identifying members of the proposed genus, and because the claimed genus is potentially highly variant, the description provided is insufficient. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus claimed. Thus, Applicant was not possession of the claimed genus.  Applicants have not provided guidance in the specification toward making and using a representative number of species of the genus claimed.
For these reasons, the instant rejections for lacking adequate written description and lacking enablement over the full scope claimed are properly maintained.

Allowable Subject Matter
Claims 14, 17, 18 and 34 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Certain papers related to this application may be submitted to Art Unit 1635 (formerly 1674) by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
5-24-21
/JANE J ZARA/Primary Examiner, Art Unit 1635